DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  
“the segments” in lines 10-11 should be written “the plurality of segments”
“the bridges” in lines 11, 18, and 23 should be written “the plurality of bridges”
“the strain gauges” in lines 17, 18, and 21 should be written “the one or more strain gauges”
Appropriate correction is required.
Claim 13 objected to because of the following informalities:  
“the tabs” in line 2 should be written “the plurality of tabs”
Appropriate correction is required.
Claim 15 objected to because of the following informalities:  
“the strain gauges” in lines 1-2 should be written “the one or more strain gauges”
“along the tube” in line 3 should be written “along the outer circumference of the tube”
Appropriate correction is required.
Claim 16 objected to because of the following informalities:  
“the segments” in line 7 should be written “the plurality of segments”
“the bridges” in lines 7 and 15 should be written “the plurality of bridges”
“the strain gauges” in lines 12-15 and 20 should be written “the plurality of strain gauges”
Appropriate correction is required.
Claim 19 objected to because of the following informalities:  
“the bridges” in lines 3-4 should be written “the plurality of bridges”
“the strain gauges” in line 3 should be written “the one or more strain gauges”
Appropriate correction is required.
Claim 21 objected to because of the following informalities:  
“the strain gauges” in lines 20-22 should be written “the one or more strain gauges”
Appropriate correction is required.
Claim 24 objected to because of the following informalities:  
“the slots” in line 2 should be written “the one or more slots”
“a respective pair of the segments” in line 3 should be written “the respective neighboring pairs of the plurality of segments”
“each bridge” in line 13 should be written “each bridge of the plurality of bridges”
Appropriate correction is required.
Claim 25 objected to because of the following informalities:  
“each strain gauge” in line 1 should be written “each strain gauge of the one or more strain gauges”
Appropriate correction is required.
Claim 26 objected to because of the following informalities:  
“each of the gaps” in line 1 should be written “each gap of the plurality of gaps”
Appropriate correction is required.
Claim 27 objected to because of the following informalities:  
“each bridge” in line 1 should be written “each bridge of the plurality of bridges”
“and second longitudinal slot portion” in lines 2-3 should be written “and a corresponding second longitudinal slot portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the slots" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, 16, 19, 21-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist (US 5329923) in view of Laby et al., (US 20100099951; hereinafter Laby) and Schweitzer et al., (US 20140276078; hereinafter Schweitzer).
Regarding claim 1, Lundquist discloses (Figures 1 and 65) an apparatus, comprising: (a) a catheter (21); (b) an electrode tip (28, 29) located at a distal portion of the catheter (21); (c) a tube (711) located at the distal portion of the catheter (21), the tube (711) extending proximally relative to the electrode tip (28, 29), the tube (711) defining a tubular shape having a rounded exterior surface defining an outer circumference, the tube (711) comprising: (i) a plurality of segments (separated by slots 712) that are at least partly disconnected from each other, and (ii) a plurality of bridges (respective elements of 711 connecting adjacent segments) that span respective neighboring pairs of the segments, the bridges being disposed at different respective circumferential positions along the tube (711) and at different longitudinal positions along the tube (711), (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Lundquist fails to disclose one or more sensors secured to the tube such that the one or more sensors are positioned along the circumference of the tube, each of the sensors being coupled to a respective one of the bridges such that the sensors are disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube, and each of the sensors being configured to output a signal in response to bending of the respective one of the bridges. However, Laby teaches (Figures 1 and 6) a catheter (10) with a slotted tube (28) having a plurality of segments (200) connected by a plurality of bridges (204/206). The slotted tube (28) includes one or more flex sensors (602/604) secured to the tube (28) such that the one or more flex sensors (602/604) are positioned along the inner circumference of the tube (28), each of the flex sensors (602/604) being coupled to a respective one of the bridges (204/206) such that the flex sensors (602/604) are disposed at different respective circumferential positions along the inner circumference of the tube (28) and at different longitudinal positions along the inner circumference of the tube (28), and each of the flex sensors (602/604) being configured to output a signal in response to bending of the respective one of the bridges ([0018]-[0019], [0022]-[0023], [0041]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist to include flex sensors on the bridges of the tube disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube, as taught by Laby, because the modification would provide a shape signal corresponding to the shape of at least a portion of tube during use (Laby; [0042]) to aid in use of the device. 
Lundquist/Laby fails to teach that the flex sensors are one or more strain gauges secured to the rounded exterior surface of the tube such that the one or more strain gauges are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube. However, Schweitzer teaches (Figures 1 and 9A-9C) a catheter comprising a slotted tube (elements 34’ and 36’ with slot 73B between them). The slotted tube include one or more strain gauges (74) as flex sensors secured to the rounded exterior surface of the tube such that the one or more strain gauges (74) are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flex sensors taught by Lundquist/Laby with the one or more strain gauges taught by Schweitzer since both elements perform the same function of outputting a signal in response to bending of the respective areas of the tube they are attached to, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, it would have been an obvious matter of design choice to modify Lundquist/Laby to include the one or more strain gauges on the outer circumference of the tube to conform to the rounded exterior surface of the tube, as taught by Schweitzer, since applicant has not disclosed that having the one or more strain gauges on the outer circumference of the tube instead of the inner circumference of the tube solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the one or more strain gauges being secured to the outer circumference of the tube instead of the inner circumference of the tube, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Therefore, the modified device would include the one or more strain gauges secured to the rounded exterior surface of the tube such that the one or more strain gauges are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube, each of the strain gauges being coupled to a respective one of the bridges such that the strain gauges are disposed at different respective circumferential positions along the outer circumference of the tube and at different longitudinal positions along the outer circumference of the tube, and each of the strain gauges being configured to output a signal in response to bending of the respective one of the bridges.
Regarding claim 6, Lundquist further discloses each of the slots (712) being, circumferentially, between 315 and 345 degrees long (Col. 30, lines 24-32: the slots 712 may extend circumferentially less than 360 degrees, which includes the 315-345 degree range). 
Regarding claim 9, Lundquist further discloses (Figures 1 and 65) the tube being metallic (Col. 4, lines 12-28).
Regarding claims 16 and 19, Lundquist discloses (Figures 1 and 65) a method, comprising: using a tip electrode (28, 29) at a distal end of a catheter (21),  passing an ablating signal into tissue, the catheter including a tube (711) that defines a tubular shape having a rounded exterior surface defining an outer circumference, the tube (711) further including a plurality of segments (separated by slots 712) that are at least partly disconnected from each other, and a plurality of bridges (respective parts of 711 connecting adjacent segments) that span respective neighboring pairs of the segments, the bridges being disposed at different respective circumferential positions along the tube (711) and at different longitudinal positions along the tube (711), (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Lundquist fails to disclose using a plurality of sensors, the sensors being secured to the rounded exterior surface of the tube, the sensors being coupled to the bridges such that the sensors are disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube. However, Laby teaches (Figures 1 and 6) a catheter (10) with a slotted tube (28) having a plurality of segments (200) connected by a plurality of bridges (204/206). The slotted tube (28) includes a plurality of flex sensors (602/604) secured to the tube (28) such that the plurality of flex sensors (602/604) are positioned along the inner circumference of the tube (28), the flex sensors (602/604) being coupled to the bridges (204/206) such that the flex sensors (602/604) are disposed at different respective circumferential positions along the inner circumference of the tube (28) and at different longitudinal positions along the inner circumference of the tube (28), ([0018]-[0019], [0022]-[0023], [0041]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist to include flex sensors on the bridges of the tube disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube, as taught by Laby, because the modification would provide a shape signal corresponding to the shape of at least a portion of tube during use (Laby; [0042]) to aid in use of the device. 
Lundquist/Laby fails to teach, while passing the ablating signal into the tissue, estimating a force applied to the tissue by the catheter, using a plurality of strain gauges as the flex sensors, the strain gauges being secured to the rounded exterior surface of the tube such that the strain gauges conform to the rounded exterior surface of the tube, the strain gauges being coupled to the bridges such that the strain gauges are disposed at different respective circumferential positions along the outer circumference of the tube and at different longitudinal positions along the outer circumference of the tube, the force estimate being based on strain measurements obtained at the different respective circumferential and longitudinal positions of the strain gauges on the outer circumference of the tube; estimating the force comprising: using the strain gauges, outputting signals in response to bending of the bridges, and based on the signals, estimating the force. However, Schweitzer teaches (Figures 1 and 9A-9C) a catheter comprising a slotted tube (elements 34’ and 36’ with slot 73B between them). The slotted tube include one or more strain gauges (74) as flex sensors secured to the rounded exterior surface of the tube such that the one or more strain gauges (74) are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube ([0061]). While passing an ablating signal into the tissue, a force applied to the tissue by the catheter may be estimated using a plurality of strain gauges ([0011], [0014], [0055], [0059]: methods for determining contact force are explained; the same contact force measurement would be performed by strain gauges 74). The strain gauges (74) are secured to the rounded exterior surface of the tube such that the strain gauges (74) conform to the rounded exterior surface of the tube. The strain gauges (74) are disposed at different respective circumferential positions along the outer circumference of the tube and at different longitudinal positions along the outer circumference of the tube ([0061]). The force estimate is based on strain measurements obtained at the strain gauges on the outer circumference of the tube, wherein estimating the force comprises: using the strain gauges (74), outputting signals in response to bending of the tube, and based on the signals, estimating the force ([0011], [0014], [0055], [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flex sensors taught by Lundquist/Laby with the one or more strain gauges performing contact force estimation taught by Schweitzer since both elements perform the same function of outputting a signal in response to bending of the respective areas of the tube they are attached to, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, it would have been an obvious matter of design choice to modify Lundquist/Laby to include the one or more strain gauges on the outer circumference of the tube to conform to the rounded exterior surface of the tube, as taught by Schweitzer, since applicant has not disclosed that having the one or more strain gauges on the outer circumference of the tube instead of the inner circumference of the tube solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the one or more strain gauges being secured to the outer circumference of the tube instead of the inner circumference of the tube, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Therefore, the modified method would include, while passing the ablating signal into the tissue, estimating a force applied to the tissue by the catheter, using a plurality of strain gauges as the flex sensors, the strain gauges being secured to the rounded exterior surface of the tube such that the strain gauges conform to the rounded exterior surface of the tube, the strain gauges being coupled to the bridges such that the strain gauges are disposed at different respective circumferential positions along the outer circumference of the tube and at different longitudinal positions along the outer circumference of the tube, the force estimate being based on strain measurements obtained at the different respective circumferential and longitudinal positions of the strain gauges on the outer circumference of the tube; estimating the force comprising: using the strain gauges, outputting signals in response to bending of the bridges, and based on the signals, estimating the force.
Regarding claim 21, Lundquist discloses (Figures 1 and 65) an apparatus, comprising:(a) a catheter (21); (b) an electrode assembly (28, 29) located at a distal portion of the catheter (21); (c) a tube (711) located at the distal portion of the catheter (21), the tube (711) extending proximally relative to the electrode assembly (28, 29), the tube (711) comprising: (i) a proximal end, (ii) a distal end, (iii) a rounded exterior surface defining an outer circumference, (iv) a plurality of segments (separated by slots 712) arranged in a linear fashion between the proximal end and the distal end, the plurality of segments defining a plurality of gaps (712) between neighboring segments of the plurality of segments, the rounded exterior surface extending along the plurality of segments, and (v) a plurality of bridges (respective parts of 711 connecting adjacent segments) coupling the neighboring segments of the plurality of segments such that the plurality of bridges are linearly displaced from each other and circumferentially displaced from each other, the rounded exterior surface extending along the plurality of bridges (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Lundquist fails to disclose a plurality of sensors secured to the tube such that the one or more sensors are positioned along the circumference of the tube, each of the sensors being coupled to a respective one of the bridges such that the sensors are linearly displaced from each other and circumferentially displaced from each other on the circumference of the tube, and each of the sensors being configured to output a signal in response to bending of the respective one of the bridges. However, Laby teaches (Figures 1 and 6) a catheter (10) with a slotted tube (28) having a plurality of segments (200) connected by a plurality of bridges (204/206). The slotted tube (28) includes one or more flex sensors (602/604) secured to the tube (28) such that the one or more flex sensors (602/604) are positioned along the inner circumference of the tube (28), each of the flex sensors (602/604) being coupled to a respective one of the bridges (204/206) such that the flex sensors (602/604) are disposed at different respective circumferential positions from each other along the inner circumference of the tube (28) and at different longitudinal positions from each other along the inner circumference of the tube (28), and each of the flex sensors (602/604) being configured to output a signal in response to bending of the respective one of the bridges ([0018]-[0019], [0022]-[0023], [0041]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist to include flex sensors on the bridges of the tube disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube, as taught by Laby, because the modification would provide a shape signal corresponding to the shape of at least a portion of tube during use (Laby; [0042]) to aid in use of the device. 
Lundquist/Laby fails to teach that the flex sensors are a plurality of strain gauges secured to the rounded exterior surface of the tube such that the one or more strain gauges are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube. However, Schweitzer teaches (Figures 1 and 9A-9C) a catheter comprising a slotted tube (elements 34’ and 36’ with slot 73B between them). The slotted tube include one or more strain gauges (74) as flex sensors secured to the rounded exterior surface of the tube such that the one or more strain gauges (74) are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flex sensors taught by Lundquist/Laby with the one or more strain gauges taught by Schweitzer since both elements perform the same function of outputting a signal in response to bending of the respective areas of the tube they are attached to, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, it would have been an obvious matter of design choice to modify Lundquist/Laby to include the one or more strain gauges on the outer circumference of the tube to conform to the rounded exterior surface of the tube, as taught by Schweitzer, since applicant has not disclosed that having the one or more strain gauges on the outer circumference of the tube instead of the inner circumference of the tube solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the one or more strain gauges being secured to the outer circumference of the tube instead of the inner circumference of the tube, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Therefore, the modified device would include the plurality of strain gauges secured to the rounded exterior surface such that the strain gauges conform to a curvature of the rounded exterior surface and such that the strain gauges are positioned along the outer circumference of the tube, each strain gauge of the plurality of strain gauges being coupled to a respective bridge of the plurality of bridges such that the strain gauges are linearly displaced from each other and circumferentially displaced from each other on the outer circumference of the tube, each strain gauge of the plurality of strain gauges being configured to output a signal in response to bending of the respective bridge of the plurality of bridges.
Regarding claim 22, Lundquist further discloses (Figures 1 and 65) the electrode assembly (28, 29) comprising a tip electrode, the tip electrode comprising a circumferential face and a distal face (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Regarding claim 24, Lundquist further discloses (Figures 1 and 65) the tube (711) further including one or more slots (712) at respective longitudinal positions along the tube (711), each of the slots (712) providing separation between a respective pair of the segments (separated by slots 712), each slot of the one or more slots (712) including: (A) a circumferential portion that passes circumferentially along the tube (711), (B) a first longitudinal portion extending longitudinally along the tube (711) at a first circumferential end of the circumferential portion, and (C) a second longitudinal portion extending longitudinally along the tube (711) at a second circumferential end of the circumferential portion, each bridge (respective parts of 711 connecting adjacent segments) extending circumferentially between the first and second longitudinal portions of a corresponding slot (712) of the one or more slots (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Regarding claim 25, Lundquist/Laby/Schweitzer further teaches each strain gauge being circumferentially positioned between a corresponding first and second longitudinal portion of a corresponding slot of the one or more slots. Specifically, the modified device would include the strain gauges taught by Laby/Schweitzer circumferentially positioned between a corresponding first and second longitudinal portion of a corresponding slot of the one or more slots of Lundquist, as explained in the rejection of claim 1 above.
Regarding claim 26, Lundquist further discloses (Figures 1 and 65) each of the gaps (712) including: (A) a circumferential slot portion that passes circumferentially along the tube (711), (B) a first longitudinal slot portion extending longitudinally along the tube at a first circumferential end of the circumferential slot portion, the first longitudinal slot portion having a distal segment extending distally in relation to the first circumferential end of the circumferential slot portion and a proximal segment extending proximally in relation to the first circumferential end of the circumferential slot portion, and (C) a second longitudinal slot portion extending longitudinally along the tube (711) at a second circumferential end of the circumferential slot portion, the second longitudinal slot portion having a distal segment extending distally in relation to the second circumferential end of the circumferential slot portion and a proximal segment extending proximally in relation to the second circumferential end of the circumferential slot portion (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Regarding claim 27, Lundquist further discloses (Figures 1 and 65) each bridge (respective parts of 711 connecting adjacent segments) being defined between a corresponding first longitudinal slot portion and second longitudinal slot portion (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Claims 12-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist/Laby/Schweitzer, as applied to claims 1 and 16, and further in view of Rankin et al., (US 20140276052), hereinafter Rankin. 
Regarding claims 12-14, Lundquist/Laby/Schweitzer teaches the apparatus of claim 1, but fails to teach a structure that supports a PCB disposed within the tube, the structure comprising a conduit configured to allow passage of fluid therethrough, a plurality of tabs and being coupled to the tube by virtue of the tabs fitting into complementary apertures in the tube. However, Rankin teaches (Figures 7 and 11) an apparatus having a structure (74) that supports a PCB disposed with a tube (200, 202, 204), the structure (74) comprising a conduit (80) configured to allow passage of fluid therethrough, a plurality of tabs (104) and coupled to the tube by virtue of the tabs fitting into complementary apertures in a tube ([0057], [0063], [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to include the structure taught by Rankin because the modification would ensure that sensors are in close proximity to the target tissue irrespective of the tip orientation (Rankin, [0058]) to ensure that the strain gauges are able to efficiently measure displacement and force. 
Regarding claims 17 and 18, Lundquist/Laby/Schweitzer teaches the method of claim 16, but fails to teach passing a fluid through a plurality of fluid apertures in the tip electrode while passing the ablating signal into the tissue, wherein the passing the fluid through the plurality of fluid apertures comprises passing the fluid through the plurality of fluid apertures via the tube. However, Rankin (Figure 7) teaches a method including passing a fluid through a plurality of fluid apertures (30) in a tip electrode (28) while passing the ablating signal into the tissue, wherein the passing the fluid through the plurality of fluid apertures (80) comprises passing the fluid through the plurality of fluid apertures (30) via the tube ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to perform the steps above, as taught by Rankin, because the modification would supply cooling fluid to the tip electrode (Rankin, [0044]) to enhance safety of the device.
Regarding claim 20, Lundquist/Laby/Schweitzer teaches the method of claim 19, but fails to teach using a printed circuit board disposed within a lumen of the catheter, carrying the signals to a proximal end of the catheter. However, Rankin teaches (Figure 11) using a printed circuit board (PCB), (200, 202, 204) disposed within a lumen of the catheter to carry signals to a proximal end of a catheter ([0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to include at least one PCB to perform the steps mentioned above, as taught by Rankin, because the modification would provide flexible circuits (Rankin, [0076]) to ensure that movement of the device does not disturb the signal communication.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist/Laby/Schweitzer, as applied to claim 12, and further in view of Govari (US 20140024970). 
Regarding claim 15, Lundquist/Laby/Schweitzer teaches the apparatus of claim 12, but fails to teach the strain gauge comprising three strain gauges disposed at different respective circumferential positions along the tube. However, Govari teaches (Figures 1-5) a catheter with three strain gauges (44A, 44B, 44C) disposed at different respective circumferential positions along a tube (42), ([0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to include three strain gauges disposed at different respective circumferential positions along the tube, as disclosed by Govari, because the modification would enhance values read by the strain gauges (Govari, [0054]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist/Laby/Schweitzer, as applied to claim 21, and further in view of Grunewald et al., (US 20130123775; hereinafter Grunewald).  
Regarding claim 23, Lundquist/Laby/Schweitzer teaches the apparatus of claim 21, but fails to teach the electrode assembly comprising a microelectrode. However, Grunewald teaches (Figures 8-9) a catheter in which an electrode assembly (19’) comprises a microelectrode (20B), ([0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to include a microelectrode in the electrode assembly, as taught by Grunewald, because the modification would provide electrical sensing function (Grunewald; [0011]) to aid in treatment. 
Response to Arguments
Applicant’s arguments filed 11/23/2021, regarding the newly added claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Laby, which teaches a catheter comprising a slotted tube with flex sensors secured to bridges between segments along the circumference of the slotted tube. In combination with Lundquist and Schweitzer, which teaches using strain gauges as flex sensors to estimate contact force, the modified device/method teaches the invention as claimed at least in amended claims 1, 16, and 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794